Citation Nr: 0427275	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, E.B.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
January 1988. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim seeking 
entitlement to service connection for generalized anxiety 
disorder/panic disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a letter from Dr. C.D. dated September 
2002 and a treatment record from Dr. C.D. dated October 2001. 
He also submitted a letter dated February 1997 from Dr. D.G. 
who indicated that he was treating the veteran.  However, the 
complete treatment records from Dr. C.D. and Dr. D.G. are not 
on file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the 
veteran's claim must be remanded in order to obtain the 
complete treatment records from Drs. C.D. and D.G.  Since the 
veteran is receiving treatment at the VA outpatient clinic in 
Evansville, Indiana, and the last records on file were 
requested in October 2001, the veteran's VA treatment records 
from Evansville should be obtained for the period after 
October 2001.  

It is also noted that the veteran has been scheduled for 
three VA examinations, but has failed to report for them.  
Inasmuch as the veteran claimed at his September 2003 Travel 
Board hearing that he did not receive notice of the 
examinations, and in light of the fact that the claim must be 
remanded anyway to obtain the aforementioned records, the 
veteran should be scheduled for another VA examination in 
which the examiner provides diagnoses and etiologies of all 
psychiatric disorders.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the complete treatment records from Dr. 
C.D. and Dr. D. G.  Obtain the veteran's 
VA treatment records from the Evansville 
Clinic for the period after October 2001.  

2.  After the records in paragraph one 
have been obtained, schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of all 
psychiatric disorders.  The examiner 
should review the veteran's claims 
folder, to include his service medical 
records , and all appropriate testing 
should be completed.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner should provide 
diagnoses of all psychiatric disorders 
that the veteran has, and should discuss 
the etiology of all identified 
psychiatric disorders.  The examiner 
should provide an opinion as to whether 
any identified psychiatric disorder was 
initially incurred in service.  A 
complete rationale for all opinions 
expressed must be provided.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for a psychiatric disability.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, issue 
a supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




